Exhibit 99.1 Republic of Guinea will start implementation of Kallo MobileCare & RuralCare in Q1-2014 CONAKRY, GUINEA (December 06, 2013) – The Minister of Health and Public Hygiene, his Excellency Doctor Edouard Niankoye Lama announced today that Guinea will implement a unique healthcare delivery program to bring a high standard of healthcare to its rural population and accelerate the progress towards Guinea’s healthcare Millennium Development Goals. “Child mortalities and maternal health (Millenniun Development Goals 4 and 5) are a major cause of concern for our government, and once fully implemented, this US 200 million dollar Healthcare project will help reduce infant mortality, enhance maternal health and deliver a high standard of healthcare in Guinea.” said his Excellency Doctor Edouard Niankoye LAMA - Ministre de la Santé et d’Hygiène Publique, Guinea. “As Guinea prepares for exponential economic growth, we need to ensure that our people are healthy and have access to quality healthcare. To achieve this, a blended program of MobileCare and RuralCare from Kallo Inc. - a US company - is expected to commence implementation in the first quarter of 2014 and over the following 24 months Mobile Clinics, Polyclinics, Utility Vehicles and Ambulances will provide medical services locally to the people of Guinea. The most exciting part of this program is the Education and Training of Guinea’s healthcare workforce and the relatively short delivery time that Kallo Inc. has committed to, this will raise the level of education of our healthcare workforce, and achieve WHO mandated healthcare objectives quickly” continued his Excellency Doctor Edouard Niankoye LAMA The Mobile Clinics, Polyclinic, ambulances and utility vehicles will all be monitored through an administration center and clinical services will be coordinated, synchronized and monitored by a clinical and Administrative command center. “It is a unique healthcare delivery system designed after detailed discussions with Guinea’s Ministry of Health for its rural population. Kallo is honored to bring this benefit to the people of Guinea” said John Cecil, Chairman and CEO of Kallo Inc.
